      Case 1:20-cv-10701-DPW Document 44 Filed 04/23/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS




 MICHAEL McCARTHY, et al.

              Plaintiffs,                        CONSOLIDATED ACTIONS

                            v.

 CHARLES D. BAKER, in his Official Capacity as
 Governor of the Commonwealth of Massachusetts   CIVIL ACTION
 and in his Individual Capacity;                 NO. 1:20-cv-10701-DPW
 et al.

              Defendants.




 CEDRONE, LLC d/b/a SHAWSHEEN
 FIREARMS; et al.

              Plaintiffs,

                            v.

 CHARLES DUANE BAKER, in his capacity as         CIVIL ACTION
 GOVERNOR OF THE COMMONWEALTH OF                 NO. 1:20-cv-40041-DPW
 MASSACHUSETTS; and MAURA T. HEALEY,
 in her capacity as ATTORNEY GENERAL OF
 THE COMMONWEALTH OF
 MASSACHUSETTS,

              Defendants.




COMMONWEALTH DEFENDANTS’ ASSENTED TO MOTION FOR LEAVE TO FILE
    CONSOLIDATED MEMORANDUM IN EXCESS OF PAGE LIMITATION
         Case 1:20-cv-10701-DPW Document 44 Filed 04/23/20 Page 2 of 4




       Defendants, Governor Baker, Attorney General Healey, and Commissioners Bharel and

Gagnon (the “Commonwealth Defendants”), respectfully move this Court for leave to file one

consolidated brief of up to thirty (30) pages in opposition to Plaintiffs’ two motions for

interlocutory injunctive relief pending in these consolidated cases. In support of this motion,

Defendants state the following:

    1.! These two matters have been consolidated by Order of Court. [McCarthy Doc. No. 30,

       Cedrone Doc. No. 11.]

    2.! The Plaintiffs in both actions seek interlocutory injunctive relief and have filed separate

       briefs and other papers in support of same.

    3.! Portions of the relief sought and the Plaintiffs’ arguments in support of interlocutory

       injunctive relief in the two cases significantly overlap.

    4.! Filing a consolidated brief that covers the interlocutory injunctive relief sought in both

       matters would be more efficient than filing a brief in each case that covers substantially

       the same arguments. To the extent that certain arguments are made by one set of

       Plaintiffs but not the other, Defendants will attempt to so note.

    5.! As set forth in Local Rule 7.1(b)(4), there is a twenty-page limit to memoranda opposing

       motions, except with leave of Court.

    6.! The Commonwealth Defendants seek leave to file a consolidated brief of up to thirty (30)

       pages. This limit is ten pages less than the Defendants would be entitled to file if the

       brief were not consolidated.

    7.! All parties assent to this motion.




!                                                 2
         Case 1:20-cv-10701-DPW Document 44 Filed 04/23/20 Page 3 of 4



WHEREFORE the Commonwealth Defendants respectfully request that the Court grant this

motion for leave to file a single consolidated Opposition covering both cases that is in excess of

the twenty-page limit.



                                                Respectfully submitted,

                                                MAURA HEALEY
                                                ATTORNEY GENERAL


                                                /s/ Gary Klein
                                                Gary Klein
                                                 Special Assistant Attorney General
                                                 One Ashburton Place
                                                 Boston, Massachusetts 02108
                                                 (617) 651-3650
                                                 Gary.Klein@state.ma.us


                                                Julie Kobick
                                                Assistant Attorney General
                                                Office of the Massachusetts Attorney General
                                                One Ashburton Place
                                                Boston, Massachusetts 02108
                                                (617) 963-2559
                                                julia.kobick@mass.gov



Dated: April 22, 2020




                               LOCAL RULE 7.1 CERTIFICATE

       I certify pursuant to Local Rule 7.1(a)(2) that all parties assent to the requested relief.

                                                      /s/ Gary Klein
                                                      Gary Klein




!                                                 3
         Case 1:20-cv-10701-DPW Document 44 Filed 04/23/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic File (NEF).

                                                      /s/ Gary Klein
                                                      Gary Klein




!                                                4
